UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2011 BROOKLYN FEDERAL BANCORP, INC. (Exact name of Registrant as Specified in Charter) FEDERAL 000-51208 20-2659598 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 81 Court Street Brooklyn, New York 11201 (Address of principal executive offices) (718) 855-8500 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On December 14, 2011, Brooklyn Federal Bancorp, Inc. announced that Institutional Shareholder Services and Glass Lewis & Co. have recommended approval of its merger agreement with Investors Bancorp, Inc. A copy of the press release making such announcement is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNumber Description of Exhibit Press Release, dated December 14, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:December 14,2011 BROOKLYN FEDERAL BANCORP, INC. By: /s/Gregg J. Wagner Gregg J. Wagner President and Chief Executive Officer Exhibit Index ExhibitNumber Description of Exhibit Press Release, dated December 14, 2011
